DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/13/22 has been entered.
 
Claim Status
The amendments and arguments filed 5/13/22 are acknowledged. Claims 6-15, 20-26, 31-32, 39,  and 41-44 are cancelled. New claims 47-55 are added. Claims 1-5, 16-19, 27-30, 33-38, 40, 45-55 are pending. Claims 17-19, 30, 33-36, 38, and 40 are amended. Claims 1-5, 16-19, 27-30, 33-37, 45 and 46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/5/21.
Claims 38, 40, and 47-55 are currently under consideration for patentability under 37 CFR 1.104.

Information Disclosure Statement
The information disclosure statements filed on 5/2/22 and 5/13/22 have been considered.  Signed copies are enclosed. The referenced lined through were not considered because they were duplicate entries from the previous IDS and were already considered. 

Claim Rejections Withdrawn
The provisional rejection of claim 38 on the ground of nonstatutory double patenting as being unpatentable over claims 75-77, 79-80, 82-83, 85-86, 88-89, 91-92, and 94 of copending Application No. 16/722,133 (reference application) is withdrawn in light of applicant’s amendments thereto. 

The rejection of claims 38-40 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carrier et al (US 2011/0159011 A1; filed 8/28/09; published 6/30/11) in view of Lacy et al (Volume 96, Issue 3, Supplement 1, February 2009, Pages 317a-318a) is withdrawn in light of applicant’s amendments thereto. 

New Objections
Claim Objections
Claim 38 is objected to because of the following informalities:  the claim has been amended to recite “COPD” which contains an acronym and/or abbreviation that should be spelled out upon first occurrence.  Appropriate correction is required.

Claim Rejections Maintained
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
The rejection of claims 38, 40, and 47-55 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained. The rejection of claim 39 is rendered moot by cancellation of the claim. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed.  The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.”
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Applicants were in possession of the claimed genus.
The instant claims are directed to a method of treating a disease comprising administering an antibody or antigen binding fragment that binds IL-36R polypeptide, defined as consisting of amino acid residues 20-332 of Genbank Accession # NP_003845, at a Kd equal to or <0.1 nM.  The antibody must also be able to inhibit all three ligands, IL-36alpha, beta, and gamma, from binding to the receptor. The disease can be an inflammatory disease selected from psoriasis, IBD, psoriatic arthritis, multiple sclerosis, rheumatoid arthritis, COPD, chronic asthma and ankylosing spondylitis. The antibody is defined only in terms of its binding to a target antigen, and the functional requirements for a specific dissociation constant (Kd) and treating a wide range of inflammatory diseases. The specification describes 15 structurally related antibodies that meet the functional requirements of the claims. These antibodies are presented in the non-elected claims that are directed to the antibody product, and on pages 76-77 of the specification.  However, the claims are not limited to these species, and instead encompass an enormous genus of antibodies that must have the ability to meet the required Kd, be able to inhibit all three ligands, IL-36alpha, beta, and gamma, from binding to the receptor, and treat all of the encompassed diseases.  Thus, the specification fails to adequately describe a structure for the antibody genus that correlates with the required function, and does not present representative species for the breadth of the claimed genus that would provide adequate written description to allow one of skill in the art to immediately envisage the encompassed genus of antibodies. 
The functional characteristics of antibodies (including binding specificity and affinity are dictated on their structure.  Amino acid sequence and conformation of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin. For example, Vajdos et al. (J Mol Biol. 2002 Jul 5;320(2):415-28 at 416) teaches that, “… Even within the Fv, antigen binding is primarily mediated by the complementarity determining regions (CDRs), six hypervariable loops (three each in the heavy and light chains) which together present a large contiguous surface for potential antigen binding. Aside from the CDRs, the Fv also contains more highly conserved framework segments which connect the CDRs and are mainly involved in supporting the CDR loop conformations, although in some cases, framework residues also contact antigen. As an important step to understanding how a particular antibody functions, it would be very useful to assess the contributions of each CDR side-chain to antigen binding, and in so doing, to produce a functional map of the antigen-binding site."  The art shows an unpredictable effect when making single versus multiple changes to any given CDR. For example, Brown et al. (J Immunol. 1996 May;156(9):3285-91 at 3290 and Tables 1 and 2), describes how the VH CDR2 of a particular antibody was generally tolerant of single amino acid changes, however the antibody lost binding upon introduction of two amino changes in the same region.
	Recently, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) decided Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), which concerned adequate written description for claims drawn to antibodies. The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself even when preparation of such an antibody would be routine and conventional. Amgen, 872 F.3d at 1378-79. A key role played by the written description requirement is to prevent “attempt[s] to preempt the future before it has arrived.”  Ariad at 1353, (quoting Fiers v. Revel, 984 F.2d at 1171).  Upholding a patent drawn to a genus of antibodies that includes members not previously characterized or described could negatively impact the future development of species within the claimed genus of antibodies.  In the instant application, neither the art nor the specification provides a sufficient representative number of antibodies or a sufficient structure-function correlation to meet the written description requirements.
Regarding the species presented in the specification, in Abbvie v. Centocor (Fed. Cir. 2014), the Federal Circuit held that a disclosure of many different antibodies (in that case neutralizing antibodies to IL-12 with a particular binding affinity) was not enough to support the genus of all IL-12 neutralizing antibodies because the disclosed antibodies were very closely related to each other in structure and were not representative of the full diversity of the genus. The Court further noted that functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support especially in technology fields that are highly unpredictable where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus.
The instant case has many similarities to Abbvie above. First, the claims clearly attempt to define the genus of anti-IL-36R antibodies by the function of having a recited dissociation constant. As noted by Abbvie above, functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description. Second, there is no information in the specification based upon which one of skill in the art would conclude that the disclosed genus of antibodies for which applicant has identified as having the recited dissociation constant would be representative of the entire genus. The specification discloses no structure to correlate with the function. 
The state of the art regarding subclass differences in affinity and kinetic constants as determined by surface plasmon resonance is discussed by Cooper et al. (Molecular Immunology, 1994; 31(8):577-584). Cooper et al. teach that variable domain-identical antibodies exhibit IgG subclass related differences in affinity and kinetic constants (See page 577). Cooper et al. teach that differences in heavy chain constant domains can significantly influence apparent functional affinity for multivalent antigen; differences in constant heavy domains can alter both association and dissociation rate constants for interactions between IgG antibodies and multivalent antigen; and these effects of constant heavy domains depend on epitope density (See page 577). Given the variability in differences in affinity and kinetic constants based on antibody subclass, it is unclear if all anti-IL-36R antibodies would have the high affinity binding function required by the claims. Therefore, one would not conclude that Applicant possessed the genus of antibodies encompassed by the claims. 
The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function (see MPEP 2163). A patent specification must set forth enough detail to allow a person of ordinary skill in the art to understand what is claimed and to recognize that the inventor invented what is claimed. In the case of DNA, an adequate written description requires a precise definition, such as by structure, formula, chemical name, or physical properties, not a mere wish or plan for obtaining the claimed chemical invention (see Lilly, 119 F.3d at 1566 (quoting Fiers, 984 F.2d 15 1171). Because the specification does not describe the amino acid sequences nor any core structures for potentially numerous different antibody amino acid sequences which would have the recited dissociation constant, one of skill in the art would reasonably conclude that applicant was not in possession of the claimed genus of all anti-lL-12 antibodies which dissociate from human IL-12 with a Kd of about 1x10-8 M or less and a Koff rate constant of about 1x10-3s-1 or less.
Adequate written description requires more than a mere statement that is part of the invention. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chungai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence. 
The University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that: …To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.” Lockwood v. American Airlines Inc. 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an Applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2dat1966. 
MPEP § 2163.02 states, “[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow person of ordinary skill in the art to recognize that he or she invented what is claimed’”. The courts have decided: the purpose of the "written description" requirement is broader than to merely explain how to "make and use"; the Applicant must convey with reasonable clarity to those skilled in the art, that as of the filing date sought, he or she was in possession of the invention. The invention is for purposes of the “written description” inquiry, whatever is now claimed. See Vas-Cath, Inc v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991). 
Furthermore, the written description provision of 35 USC §112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993). And Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. Moreover, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus. However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has the Applicant described distinguishing identifying characteristics sufficient to show that Applicant were in possession of the claimed invention at the time the application was filed. 
Therefore, for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that Applicant had possession of the claimed invention at the time the instant application was filed.

Applicant’s Arguments
Applicant argues:
1. The application as filed contains sufficient disclosure for making the correlation between the structure and the function of the claimed antibody. For example, the specification describes the function of IL-36R ligands in exerting proinflammatory effects in vitro and in vivo. The specification also provides ample evidence about the antibodies blocking the binding of all three ligands to the receptor, and that the antibodies were capable of blocking the IL-36R ligands from binding, resulting in an inhibition of pro-inflammatory cytokines. Therefore, there is sufficient description that one of skill in the art would reasonably conclude that the inventors had possession of the claimed invention. 
2. Applicant believes that the claims should not be required to limit the antibodies to specific CDRs since various CDRs can possess various recited functional requirements. Applicant has provided various cell-based functional assays that can be used to screen for the antibodies that are encompassed by the claimed genus.  
3. The instant claims can be distinguished over Amgen v. Sanofi because the Amgen antibodies were required to interact with a specific epitope or residues within a particular epitope, and the epitope was conformational, which is not required by the instant claims. 
4. The instant claims are distinguished over Abbvie v. Centocor because the instant antibodies in the specification are not derived from the same parent antibody. 

Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
1. Applicant has provided arguments that attempt to substitute evidence of function for evidence of structure that correlates with function. MPEP 2163 states that “An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. For example, the amino acid sequence of a protein along with knowledge of the genetic code might put an inventor in possession of the genus of nucleic acids capable of encoding the protein, but the same information would not place the inventor in possession of the naturally-occurring DNA or mRNA encoding the protein. See In re Bell, 991 F.2d 781, 26 USPQ2d 1529 (Fed. Cir. 1993); In re Deuel, 51 F.3d 1552, 34 USPQ2d 1210 (Fed. Cir. 1995) (holding that a process could not render the product of that process obvious under 35 U.S.C. 103). Here, there is no described correlation of the functions of binding IL-36R, blocking any of the three ligands, or treating disease, with any particular structure for the antibody, such as CDRs or VH/VL. The genus of anti-IL-36R antibodies is extremely broad, defined only by the target antigen and general structures that are generally present in all antibodies, and one of skill in the art would not be able to immediately envisage the sub-genus of anti-IL36R antibodies that would have the specific functions of the instant claims. The claims describe the antibodies solely by their function, without providing any relevant structure that would correlate to that function. Therefore, the antibodies are not adequately described under 35 USC 112(a). 
2. Applicant has set forth an argument related to enablement of the invention. The Examiner does not disagree that one of skill in the art could screen for antibodies that would perform the required functions.  However, the skilled artisan cannot envision the detailed chemical structure of the encompassed biological and chemical molecules, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. The description of the molecule itself is required. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence.  MPEP 2163 states that “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. In the instant case, the functional characteristics are given without describing the correlation with a particular structure for the antibody.  It is the requirement for specific functions that are not present within the entire encompassed genus of antibodies that necessitates the rejection. In other words, not every antibody that binds to the claimed antigen would be capable of the required functions of the claims. One of skill in the art would have to be able to identify the antibodies that binds the antigen, AND perform secondary screening to identify antibodies having the additional functions. The specification provides no guidance regarding the structural binding that must be present for the antibodies to be capable of these required functions. Thus the antibodies described by the instant specification have no correlation between their structure and their function, and the specification provides insufficient written description to support the genus encompassed by the claims.  
3. The application of findings from Amgen v. Sanofi is appropriate. The district court instructed the jury that “written description can be satisfied ‘by the disclosure of a newly-characterized antigen…if you find that the level of skill and knowledge in the art of antibodies at the time of filing was such that production of antibodies against such an antigen was conventional or routine.’” However, the Federal Circuit found that while written description may be satisfied with either a representative number of species falling within the scope of the genus or by disclosing structure features common to members of the genus so that one of skill in the art can visualize or recognize the members of the genus, the instructions to the jury were incorrect because disclosing an antigen does not satisfy the written description for a genus of antibodies. 
The facts of Amgen are similar to the instant facts. Both cases rely on claiming an antibody genus by defining only the antigen protein to which the antibody genus binds and a function that must be present in the encompassed antibodies. Similar to the facts in Amgen, Applicant in the instant case appears to be relying on characterizing an antigen protein to describe the protein. However, the Federal Circuit characterized this reliance as “allow[ing] patentees to claim antibodies by describing something that is not the invention, i.e., the antigen.” This is the exact situation with the instant claims – the antibody is characterized solely by an antigen and a function.  
It is also noted that Applicant has provided a polypeptide with more than 300 amino acids as the antigen protein. Antibodies bind to a small fraction of those amino acids, usually between 5 and 20 amino acids long. This means that there are hundreds of possible epitopes that could be selected from the polypeptide of the claims, and it is likely that some of those epitopes are conformational, while some are linear. However, the outcome is the same for both types of antigens. Mere naming of an antigen or epitope does not describe the antibody that binds to that epitope. 
It is also not enough to show how to make and use the invention, which is a requirement of enablement, and it is not enough to deem any antibody within the claim adequately described merely because the antibody could be easily produced by a screening. Applying the findings of Amgen, Applicant cannot rely on screening for the encompassed antibodies, even if that screening is routine in the art. This means that Applicant must meet the requirements for written description of either providing a structure that correlates with the required functions of the claims, or provide a representative number of species for the breadth of the claimed genus. Applicant has not satisfied either of these criteria, as described above and below. 
4. Applicant has limited the claims to “human and humanized” antibodies. The specification has shown two groups of structurally related antibodies that are derived from two anti-IL-36R monoclonal antibodies that were then humanized (see e.g. page 115 of the specification). This is not representative of the claimed antibody genus. Applicant has provided a polypeptide with more than 300 amino acids as the antigen protein. Antibodies bind to a small fraction of those amino acids, usually between 5 and 20 amino acids long. This means that there are hundreds of possible epitopes that could be selected from the polypeptide of the claims, and it is likely that some of those epitopes are conformational, while some are linear. Further, the claims are not limited in the original host species from which the antibodies can be humanized, therefore any organism’s antibodies can be used in the method. Also, the as Applicant points out, the CDRs could possess essentially any amino acid sequence, and Applicant has not identified the common structure that correlates to the required functions. Given these facts, two groups of antibodies that are closely related are not sufficient to represent a vast genus encompassing millions of possible antibodies. Further, without defining the structural regions required to achieve the claimed treatment and binding affinity functions, millions of antibodies would have to be screened just to find those that have the required functions. The fact that screening is required just to identify the encompassed antibodies means that the genus members cannot be “immediately envisaged” by the practitioner. The rejection is therefore maintained for reasons stated above. 

Enablement
The rejection of claims 38, 40, and 47-55 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating psoriasis with the specifically enumerated antibody species in the specification, does not reasonably provide enablement for treating the entire scope of diseases, with the entire scope of claimed antibodies is maintained.  The rejection of claim 39 is rendered moot by cancellation of the claim. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
It is noted that MPEP 2164.03 teaches that “the amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability of the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The amount of guidance or direction refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as how to make and use the invention in order to be enabling.”
Enablement is considered in view of the Wands factors (MPEP 2164.01 (A)). The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to (In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)): 
1) nature of the invention; 
2) the breadth of the claims; 
3) the state of the prior art; 
4) the level of one of ordinary skill;  
5) the level of predictability in the art; 
6) the amount of direction or guidance provided by the inventor; 
7) the existence of working examples; and 
8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.   

1) nature of the invention; 2) the breadth of the claims; 
The instant claims are directed to a method of treating a disease comprising administering an antibody or antigen binding fragment that binds IL-36R at a Kd equal to or <0.1 nM.  The antibody must also be able to inhibit all three ligands, IL-36alpha, beta, and gamma, from binding to the receptor. The disease can be any inflammatory disease listed in claim 38. The antibody is defined only in terms of its binding to a target antigen consisting of a selected 312 amino acid peptide from NP_003845, the ability to inhibit all three ligands, IL-36alpha, beta, and gamma, from binding to the receptor, the functional requirements for a specific dissociation constant (Kd), and treating a wide range of inflammatory diseases with different etiology and pathology. The specification describes 15 structurally related antibodies that meet the functional requirements of the claims. These antibodies are presented in the non-elected claims that are directed to the antibody product, and on pages 76-77 of the specification.  However, the claims are not limited to these species, and instead encompass an overly broad, enormous genus of antibodies that must have the ability to meet the required Kd, and treat the entire overly broad genus of diseases that are encompassed by the claims. Applicant has provided a polypeptide with more than 300 amino acids as the antigen protein. Antibodies bind to a small fraction of those amino acids, usually between 5 and 20 amino acids long. This means that there are hundreds of possible epitopes that could be selected from the polypeptide of the claims, and it is likely that some of those epitopes are conformational, while some are linear. However, the outcome is the same for both types of antigens. The antibodies must be able to treat a wide variety of diseases that have different symptoms and pathological mechanisms, and which have separate treatment options; the claims list psoriasis, inflammatory bowel disease, psoriatic arthritis, multiple sclerosis, rheumatoid arthritis, COPD, chronic asthma and ankylosing spondylitis for the species of disease. 
	
(2) The state of the prior art and (4) The predictability or unpredictability of the art:
While the state of the art is relatively high with regard to the treatment of specific disease types, the state of the art with regard to broadly treating all of the encompassed types of disorders is underdeveloped.  In particular, there is no known agent that is effective against all of the encompassed disorders. The lack of significant guidance from the present specification or prior art with regard to the actual treatment of all of the encompassed diseases in a subject, with the claimed genus of antibodies makes practicing the claimed invention unpredictable. 
Predicting whether or not an agent will be able to treat a particular disease is fraught with obstacles, even if the patient population has a well-understood disease. As taught by Ma (Modern Drug Discovery 2004, 7(6)), any results from in vitro screening often poorly correlate with in vivo results because the complicated physiological environment is absent in the in vitro system (see page 30, left column). In addition, predicting the success of a treatment for inflammatory disease presents challenges beyond initial screening. For example, regarding autoimmune disease, according to Steinman et al (Nat Med. 2012 Jan 6;18(1):59-65), there are no approved clinical tests that are effective at predicting the therapeutic success or toxicity of treatments for autoimmune diseases (see page 59).  Further Steinman et al teach that a single therapeutic strategy is probably not suitable for all autoimmune diseases or even for individual subsets of patients within one diagnostic category, as there may be heterogeneous biology underlying some of these clinical entities (see page 61). Steinman et al give the example of biologics targeting TNF and its receptors, which are effective in rheumatoid arthritis, Crohn's disease and psoriasis, but which cause marked worsening of disease in multiple sclerosis (see page 60). Blumberg et al (Nat Med.; 18(1): 35–41) teach that one of the greatest problems in translating therapies into clinical practice in autoimmunity are the numerous failures that have been the results of clinical trials. 
Despite the rapid progress that has been made in understanding the immune system, most of the underlying data has come from animal models, which necessarily only partially represent what is observed in humans. To compound this limitation, there exists no standardized definition of the normal human immune system, no comprehensive understanding of how this normal system is altered in autoimmune diseases and no understanding of the relationship between these immunophenotypic characteristics and either the genetic composition of the host or the environmental stimuli that either promote or protect from the development of autoimmunity (see pages 1-3). Given the diverse nature of the encompasses diseases, which have variable etiology and pathology, and the teachings of Steinman and Blumberg, one of skill in the art would not be able to predict the effectiveness of the encompassed antibodies in each of the claimed inflammatory diseases. 
	  
6) the amount of direction or guidance provided by the inventor; 7) the existence of working examples; 
Applicant has supplied examples that detail how to make and screen for IL-36R antibodies that have the required dissociation constant. Further examples test the antibodies for specific in vitro binding, potency, and target inhibition. Applicant has supplied a single working example demonstrating administration of any antibody to treat disease in vivo. Example 15 tests efficacy of anti-IL36R antibody in a Xenotransplant of psoriasis in mice. Beyond this example, no further examples are provided for demonstrating in vivo treatment of any disorder, and there is no further evidence of in vivo administration of any of the encompassed assays.   
In conclusion, the claimed invention does not provide enablement for treating all of the encompassed diseases with all of the encompassed antibodies. Thus, for the reasons outlined above, the specification is not considered to be enabling for one skilled in the art to make and use the claimed invention as the amount of experimentation required is undue, due to the broad scope of the claims, the lack of guidance and working examples provided in the specification.  Therefore, the specification is not representative of the instant claims and the specification is not fully enabled for the instant claims.  In view of the above, one of skill in the art would be forced into undue experimentation to practice the claimed invention.  

Applicant’s Arguments
Applicant argues:
1. In light of the specification, and in the arguments in response to the rejection for lacking written description, a person of ordinary skill would have understood and accepted that it is more likely than not that the invention would work as described and claimed. Applicant submits that the claims bear a reasonable correlation to scope of enablement provided by the present application and based on the application and the ordinary knowledge in the art. The experimentation to make and use the invention would not be undue. 
2. The specification teaches an immunization protocol using the extracellular domain of IL-36R to result in structurally diverse anti-IL-36R antibodies with different binding affinities. It would be routine to repeat the protocol to generate a diverse library of antibodies to screen using methods disclosed in the specification or known in the art to identify antibodies of a specific Kd. It would be routine to use the disclosed in vitro assays to identify antibodies that have the required binding specificity and Kd. These assays are reproducible and predictable for showing blocking of IL-36R signaling. There is in vitro/in vivo correlation by showing that an identified antibody inhibited inflammation in a psoriasis model. 


Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
1. Whether an invention is more likely than not to work is a question of utility under 35 USC 101, which is not in dispute. There is no rejection for lack of utility. 
Applicant is reminded that the enablement requirement of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, is separate and distinct from the written description requirement. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563, 19 USPQ2d 1111, 1116-17 (Fed. Cir. 1991) ("the purpose of the ‘written description’ requirement is broader than to merely explain how to ‘make and use’"). See also MPEP 2161 and 2164.
Regarding the rejection for lack of enablement, according to MPEP 2164.01, any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention. The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Minerals Separation Ltd. v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). Here, the experimentation needed to practice the invention is undue and unreasonable. First, a person practicing the invention would be required to isolate an antibody that binds to IL-36R, which could number in the thousands. Then one of skill in the art would have to screen those antibodies for one that will inhibit all three named ligands binding to the receptor. After identifying the antibodies that have the inhibition function, the practitioner would be required to test the antibodies one by one to determine if they treat one or more of the thousands of inflammatory diseases that are known, or perhaps treat an unknown inflammatory disease. This can only be accomplished with in vivo testing, or testing in an appropriate model system that reflects the ability to treat one or more inflammatory disorders. This level of experimentation is undue for one of skill in the art. Applicant has supplied only a single working example demonstrating administration of any antibody to treat disease in vivo. Example 15 tests efficacy of anti-IL36R antibody in a Xenotransplant of psoriasis in mice. Beyond this example, no further examples are provided for demonstrating in vivo treatment of any disorder, and there is no further evidence of in vivo administration of any of the encompassed assays. 
2. While identifying an antibody that binds to a protein, and that has a Kd is routine in the art, the claims do not limit the antibody functions to mere binding or affinity. The claims require that the antibody genus is capable of treating more than a dozen unique diseases, each with different symptoms and pathological mechanisms. Applicant is relying on correlation of in vitro assay results with in vivo treatment outcomes. However, Applicant has only demonstrated a single in vitro to in vivo correlation, which is the correlation of inhibition in reconstructed human epidermis and xenotransplant models of psoriasis. The embodiment of treating psoriasis with the specifically enumerated antibodies (i.e. those antibodies for which sequences have been disclosed) has been found to be enabled. The issue with enablement is directed to the treatment of the other diseases, for which no in vivo demonstration of activity for any antibody has been provided. This would leave the practitioner with the tasks of screening the millions of antibodies for those that will both have the required binding affinity, and also that will treat the disease. The art in the treatment of these diseases is unpredictable, and therefore the rejection is maintained as described above. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1. The provisional rejection of claims 38, 40, 47-49, and 54-55 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, and 8-10 of copending Application No. 15/935,519 (reference application) is maintained. The rejection of claim 39 is rendered moot by cancellation of the claim. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are drawn to a method of treating disease comprising administering an antibody or antigen binding fragment thereof that binds to IL-36R at a Kd equal to or less than 0.1 nM. The method can be used to treat inflammatory bowel disease, such as Crohn’s disease, among other diseases. The elected species was searched and found free of the prior art. However, the claims encompass an entire genus of antibodies and therefore the claim was searched for the genus. 
The copending claims are directed to a method for treatment of a patient with inflammatory bowel disease or a variety of other inflammatory and autoimmune diseases, comprising administering an anti-IL-36R antibody in combination with a TNF inhibitor (see e.g. claims 1, 4-6, and 8-10). According to the specification in Table 5, all of the antibodies of the claims have Kd values under 0.1 nM. The specification on page 8 indicates that the claimed antibodies inhibit the activity of the alpha, beta, and gamma ligands. Inflammatory bowel disease (IBD) includes Crohn’s disease, therefore one of skill in the art would find it obvious to apply this method to a patient with Crohn’s disease. The method differs from the instant claims by reciting specific antibody species, and a narrower genus of diseases to be treated. 
Those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim. According to the court, one must first "determine how much of the patent disclosure pertains to the invention claimed in the patent" because only "[t]his portion of the specification supports the patent claims and may be considered." The court pointed out that "this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined."  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Applicant’s Arguments
Applicant argues:
1. Applicant believes that the rejection is improper because the ‘519 application has a later effective filing date. 
2. Applicant requests that the rejection is held in abeyance until the claims are otherwise allowable. 

Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
1. The rejection is not improper. The subject matter of the two applications by the same entity overlaps, which necessitates a double patenting rejection. 
First, MPEP 1490 states that if the provisional double patenting rejections in both applications are the only rejections remaining in those applications, the examiner should then withdraw the provisional ODP rejection in the earlier-filed application thereby permitting that application to issue without need of a terminal disclaimer. As stated above, this double patenting rejection is not the only remaining rejection, no Terminal Disclaimer has been filed, and no other arguments have been presented to overcome the rejection.  Therefore, the rejection is maintained. 
Second, the copending application has been allowed, and when issued, the rejection will no longer be provisional. Upon issue, the withdrawal of the rejection as described by MPEP 1490 will no longer be proper.  

2. Applicant is reminded that a rejection under double patenting precludes the identification of allowable subject matter.  Applicant has not filed a terminal disclaimer, and the claims remain rejected for reasons set forth above. 
It is strongly advised that Applicants file any Terminal Disclaimer by using eTerminalDisclaimer (http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp) in EFS-Web.  The new eTerminal Disclaimer provides applicants with many advantages and promotes greater efficiency in the patent examination process. This web-based eTerminal Disclaimer can be filled out completely online through web-screens and no EFS-Web fillable forms are required. eTerminal Disclaimers are auto-processed and approved immediately upon submission if the request meets all of the requirements.  This is especially important for a Terminal Disclaimer filed after final.
Fees must be paid immediately which will then provide users more financial flexibility.  A paper filed Terminal Disclaimer requires a fee but does not guarantee a Terminal Disclaimer approval. Each eTerminal Disclaimer filed requires a single terminal disclaimer fee, but can include up to 50 “reference applications” and 50 “prior patents”.
See http://www.uspto.gov/patents/process/file/efs/guidance/eTD-QSG.pdf for instructions. For assistance with filing an eTerminal Disclaimer, or to suggest improvements, please call the Patent Electronic Business Center at 866-217-9197 (toll free) or send an email to EBC@uspto.gov. 

2. The provisional rejection of claims 38, 40, and 47-55 on the ground of nonstatutory double patenting as being unpatentable over claims 1-47, 49-62 and 67-69 of copending Application No. 16/809,606 (reference application) is maintained. The rejection of claim 39 is rendered moot by cancellation of the claim. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are drawn to a method of treating disease comprising administering an antibody or antigen binding fragment thereof that binds to IL-36R at a Kd equal to or less than 0.1 nM. The method can be used to treat inflammatory bowel disease, such as Crohn’s disease, among other diseases. The elected species was searched and found free of the prior art. However, the claims encompass an entire genus of antibodies and therefore the claim was searched for the genus. 
The copending claims are directed to a pharmaceutical formulation with an anti-IL-36R antibody and buffers and other agents (see e.g. claims 1-47, 49-62 and 67-69). The IL-36R antibodies are identical in sequence to the instant antibodies, and each SEQ ID NO corresponds to the same SEQ ID NO: as the antibodies in the instant specification that are identified to have the required Kd value. Specification paragraph [0020], the formulation can be used to treat numerous inflammatory and autoimmune diseases, including Crohn’s disease. The specification further indicates that the claimed antibodies block signaling by the three ligands (see e.g. paragraph [0003] and [0119]). The copending application differs from the instant claims by reciting an antibody formulation instead of a method, and a narrower genus of specific antibody species. 
The Federal Circuit held in Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010) that claims of a later patent can be held invalid for obviousness-type double patenting where an earlier patent claimed a compound, disclosing its utility in the specification, and a later patent claimed a method of using the compound for a use described in the specification of the earlier patent. See Pfizer, 518 F.3d at 1363; Geneva, 349 F.3d at 1385-86. In this case, U.S. 4,808,614 (‘614) patent claimed gemcitabine and methods of using gemcitabine for treating viral infections.  The patent also disclosed (but did not claim) using these compounds to fight cancer.  U.S. 5,464,826 (‘826) patent claimed methods of using gemcitabine for treating cancer. The Federal Circuit found that “The asserted claims of the later '826 patent simply claim the anticancer use disclosed in the specification of the '614 patent as a method of use claim. See Pfizer, 518 F.3d at 1363; Geneva, 349 F.3d at 1385. Therefore, we affirm the district court's judgment that the asserted claims, claims 2, 6, and 7, of the '826 patent are invalid for obviousness-type double patenting over the '614 patent.”  Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010). This is similar to the instant application, which merely claims a method of using a particular cell line that is a product produced by the copending application. The copending specification explicitly recites the use of the product, which is identical to the method of the instant claims. Therefore, the rejection for nonstatutory double patenting is maintained.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Applicant’s Arguments
Applicant argues:
1. Applicant believes that the rejection is improper because the ‘606 application has a later effective filing date. 
2. Applicant requests that the rejection is held in abeyance until the claims are otherwise allowable. 

Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
1. The rejection is not improper. The subject matter of the two applications by the same entity overlaps, which necessitates a double patenting rejection. 
MPEP 1490 states that if the provisional double patenting rejections in both applications are the only rejections remaining in those applications, the examiner should then withdraw the provisional ODP rejection in the earlier-filed application thereby permitting that application to issue without need of a terminal disclaimer. As stated above, this double patenting rejection is not the only remaining rejection, no Terminal Disclaimer has been filed, and no other arguments have been presented to overcome the rejection. Therefore, the rejection has been maintained. 
2. Applicant is reminded that a rejection under double patenting precludes the identification of allowable subject matter.  Applicant has not filed a terminal disclaimer, and the claims remain rejected for reasons set forth above. 


3. The provisional rejection of claims 38, 40, 47, and 55 on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 15, and 19-38 of copending Application No. 17/095,882 (reference application) is maintained. The rejection of claim 39 is rendered moot by cancellation of the claim. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are drawn to a method of treating disease comprising administering an antibody or antigen binding fragment thereof that binds to IL-36R at a Kd equal to or less than 0.1 nM. The method can be used to treat inflammatory bowel disease, such as Crohn’s disease, among other diseases. The elected species was searched and found free of the prior art. However, the claims encompass an entire genus of antibodies and therefore the claim was searched for the genus. 
The copending claims are directed to a method for treatment of a patient with inflammatory bowel disease, including Crohn’s disease, comprising administering an anti-IL-36R antibody in combination with a TNF inhibitor (see e.g. claims 1-8, 15, and 19-38). The IL-36R antibodies are identical in sequence to the instant antibodies, and each SEQ ID NO corresponds to the same SEQ ID NO: as the antibodies in the instant specification that are identified to have the required Kd value. This means that the antibodies would inherently have the ability to block the three ligands and have the binding affinity required by the instant claims. The method differs from the instant claims by reciting specific antibody species, and a narrower genus of diseases to be treated. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Applicant’s Arguments
Applicant argues:
1. Applicant believes that the rejection is improper because the ‘882 application has a later effective filing date. 
2. Applicant requests that the rejection is held in abeyance until the claims are otherwise allowable. 

Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
1. The rejection is not improper. The subject matter of the two applications by the same entity overlaps, which necessitates a double patenting rejection. 
MPEP 1490 states that if the provisional double patenting rejections in both applications are the only rejections remaining in those applications, the examiner should then withdraw the provisional ODP rejection in the earlier-filed application thereby permitting that application to issue without need of a terminal disclaimer. As stated above, this double patenting rejection is not the only remaining rejection, no Terminal Disclaimer has been filed, and no other arguments have been presented to overcome the rejection. Therefore, the rejection has been maintained. 
2. Applicant is reminded that a rejection under double patenting precludes the identification of allowable subject matter.  Applicant has not filed a terminal disclaimer, and the claims remain rejected for reasons set forth above. 


4. The provisional rejection of claims 38, 47-49, and 55 on the ground of nonstatutory double patenting as being unpatentable over claims 1-19, 21, 24-26, and 30-38 of copending Application No. 17/101,126 (reference application) is maintained. The rejection of claim 39 is rendered moot by cancellation of the claim. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are drawn to a method of treating disease comprising administering an antibody or antigen binding fragment thereof that binds to IL-36R at a Kd equal to or less than 0.1 nM. The method can be used to treat inflammatory bowel disease, such as Crohn’s disease, among other diseases. The elected species was searched and found free of the prior art. However, the claims encompass an entire genus of antibodies and therefore the claim was searched for the genus. 
The copending claims are directed to a method for treatment of a patient with generalized pustular psoriasis, which is an inflammatory disease and type of psoriasis, comprising administering an anti-IL-36R antibody (see e.g. claims 1-19, 21, 24-26, and 30-38). The IL-36R antibodies are identical in sequence to the instant antibodies, and each SEQ ID NO corresponds to the same SEQ ID NO: as the antibodies in the instant specification that are identified to have the required Kd value. This means that the antibodies would inherently have the ability to block the three ligands and have the binding affinity required by the instant claims. The method differs from the instant claims by reciting specific antibody species, and a narrower genus of diseases to be treated. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Applicant’s Arguments
Applicant argues:
1. Applicant believes that the rejection is improper because the ‘126 application has a later effective filing date. 
2. Applicant requests that the rejection is held in abeyance until the claims are otherwise allowable. 


Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
1. The rejection is not improper. The subject matter of the two applications by the same entity overlaps, which necessitates a double patenting rejection. 
MPEP 1490 states that if the provisional double patenting rejections in both applications are the only rejections remaining in those applications, the examiner should then withdraw the provisional ODP rejection in the earlier-filed application thereby permitting that application to issue without need of a terminal disclaimer. As stated above, this double patenting rejection is not the only remaining rejection, no Terminal Disclaimer has been filed, and no other arguments have been presented to overcome the rejection. Therefore, the rejection has been maintained. 
2. Applicant is reminded that a rejection under double patenting precludes the identification of allowable subject matter.  Applicant has not filed a terminal disclaimer, and the claims remain rejected for reasons set forth above. 

New Claim Rejections
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 38, 40, and 47-55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 38 contains the trademark/trade name GENBANK.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a particular derived sequence and, accordingly, the identification/description is indefinite.
Claim 38 has been amended to add a new limitation to claim 38, which requires that the antibody binds to “a human IL-36R polypeptide consisting of amino acid residues 20-332 of GenBank Accession # NP_003845.  However, there are at least two different proteins in GenBank that have the NP_003845 label (i.e. NP_003845.1 and NP_003845.2). It is unclear which of these proteins is referenced by the accession number. Further, the sequence of at least one of these accession numbers has changed over 50 times since the earliest priority date for the instant application, and over 30 times since the instant application was filed (see NP_003845.2 revision history, downloaded from https://www.ncbi.nlm.nih.gov/protein/NP_003845.2?report=girevhist on 9/21/22). This means that the scope of the sequence that is encompassed by the accession number can change over time, which renders the claim indefinite. 
Claim 55 recites “the release of pNFkB and IL-8 by IL-36R initiated by IL-36R expressing human cells that is elicited by each of IL-36alpha, IL-36beta and IL-36gamma.” It is unclear what is meant by “initiated by IL-36R expressing human cells.” There are no cells presented in the claims, and it is unclear if the cells are administered to a subject, or if the cells are being treated with the antibody, or something else. It is also unclear how this initiation step relates to the eliciting step, for example, whether IL-36alpha, beta, and/or gamma must be administered. It is recommended that Applicant more clearly lay out the steps for initiating, eliciting and comparing to clarify the metes and bounds of the claimed invention. 
The claims depending from the rejected claims are also rejected because they do not remedy the deficiencies listed above. 

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002. The examiner can normally be reached 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VANESSA FORD can be reached on (571)272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREA K MCCOLLUM/               Examiner, Art Unit 1646                                                                                                                                                                                         	9/20/22